SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1031
CAF 13-01662
PRESENT: SMITH, J.P., PERADOTTO, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF JENNIFER L. LANZAFAME,
PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

ROBERT A. JONES, JR., RESPONDENT-RESPONDENT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (RUPAK R. SHAH OF
COUNSEL), FOR PETITIONER-APPELLANT.

D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Family Court, Onondaga County (Thomas
Benedetto, R.), entered July 22, 2013 in a proceeding pursuant to
Family Court Act article 8. The order dismissed the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner appeals from an order dismissing her
Family Court Act article 8 petition alleging that respondent willfully
violated an order of protection directing him to stay away from
petitioner. We affirm. Contrary to petitioner’s contention, she
failed to establish by clear and convincing evidence that respondent
willfully violated the terms of the order of protection (cf. Matter of
Mary Ann YY. v Edward YY., 100 AD3d 1253, 1254).




Entered:   October 3, 2014                      Frances E. Cafarell
                                                Clerk of the Court